

117 HR 5053 IH: Protecting Election Administration from Interference Act of 2021
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5053IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Mr. Allred (for himself, Mr. Sarbanes, Mr. Veasey, Ms. Escobar, and Ms. Slotkin) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo enhance protections for election records.1.Short titleThis Act may be cited as the Protecting Election Administration from Interference Act of 2021.2.Enhancement of protections for election records, papers, and equipment(a)Preservation of records, paper, and equipmentSection 301 of the Civil Rights Act of 1960 (52 U.S.C. 20701) is amended—(1)by striking Every officer and inserting the following:(a)In generalEvery officer;(2)by striking records and papers and inserting records (including electronic records), papers, and election equipment each place the term appears; (3)by striking “record or paper” and inserting “record (including electronic record), paper, or election equipment”;(4)by inserting (but only under the direct administrative supervision of an election officer). Notwithstanding any other provision of this section, the paper record of a voter’s cast ballot shall remain the official record of the cast ballot for purposes of this title after upon such custodian; (5)by inserting , or acts in reckless disregard of, after fails to comply with; and(6)by inserting after subsection (a) the following:(b)Election equipmentThe requirement in subsection (a) to preserve election equipment shall not be construed to prevent the reuse of such equipment in any election that takes place within twenty-two months of a Federal election described in subsection (a), provided that all electronic records, files, and data from such equipment related to such Federal election are retained and preserved.(c)GuidanceNot later than 1 year after the date of the enactment of this subsection, the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security, in consultation with the Election Assistance Commission and the Attorney General, shall issue guidance regarding compliance with subsections (a) and (b), including minimum standards and best practices for retaining and preserving records (including electronic records), papers, and election equipment in compliance with subsections (a) and (b). Such guidance shall also include protocols for enabling the observation of the preservation, security, and transfer of records (including electronic records), papers, and election equipment described in subsection (a) by the Attorney General and by a representative of each party, as defined by the Attorney General..(b)PenaltySection 302 of the Civil Rights Act of 1960 (52 U.S.C. 20702) is amended—(1)by inserting , or whose reckless disregard of section 301 results in the theft, destruction, concealment, mutilation, or alteration of, after or alters; and(2)by striking record or paper and inserting record (including electronic record), paper, or election equipment.(c)Inspection, reproduction, and copyingSection 303 of the Civil Rights Act of 1960 (52 U.S.C. 20703) is amended by striking record or paper and inserting “record (including electronic record), paper, or election equipment” each place the term appears.(d)NondisclosureSection 304 of the Civil Rights Act of 1960 (52 U.S.C. 20704) is amended by striking record or paper and inserting “record (including electronic record), paper, or election equipment”.(e)Jurisdiction To compel productionSection 305 of the Civil Rights Act of 1960 (52 U.S.C. 20705) is amended by striking record or paper and inserting “record (including electronic record), paper, or election equipment”.3.Judicial review for election recordsTitle III of the Civil Rights Act of 1960 (52 U.S.C. 20701 et seq.), is amended—(1)by redesignating section 306 as sections 307; and(2)by inserting after section 305 the following:306.Judicial review to ensure compliance(a)Right of actionThe Attorney General, a representative of the Attorney General, or a candidate in a Federal election described in section 301 may bring an action in the district court of the United States for the judicial district in which a record or paper is located, or in the United States District Court for the District of Columbia, to compel compliance with the requirements of section 301.(b)Duty To expediteIt shall be the duty of the court to advance on the docket, and to expedite to the greatest possible extent the disposition of, the action and appeal under this section..4.Criminal penalties for intimidation of tabulation, canvass, or certification effortsSection 12(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20511(1)) is amended—(1)in subparagraph (B), by striking or at the end; and(2)by adding at the end the following: (D)processing or scanning of ballots, or tabulating, canvassing, or certifying voting results; or.